DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 recite the limitation “wherein the safety rule comprises a first minimum distance between a first vehicle in a first lane area and a second vehicle in a second lane area adjacent to the first lane area, and wherein the passenger comfort rule comprises a second minimum distance from the vehicle to each one of the two lane markers.” However, the metes and bounds of the limitation are unclear. It is unclear to which vehicle is referred in regards to “the vehicle” as “an autonomous vehicle”, “a first vehicle”, and “a second vehicle” were previously introduced. Further, it is unclear to whether “a first lane area” is different from the previously introduced first “lane area”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 9-10, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200189583 (“Tatourian”).
As per claim(s) 1, 10, 18, Tatourian discloses a method, system, and non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device to perform operations comprising: 
determining, by a processing device, a lane area on a road (see at least abstract, [0025]-[0026]: The vehicle may monitor its current geolocation using a location based system (e.g., GPS), planned route, current direction of travel, and the like to identify portions of the travel path that are likely to be traversed; path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel);  
calculating, by the processing device, a first position within the lane area (see at least abstract, [0025]-[0030]: The vehicle may monitor its current geolocation using a location based system (e.g., GPS), planned route, current direction of travel, and the like to identify portions of the travel path that are likely to be traversed; path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel); 
determining, by the processing device, a tolerance region within the lane area (see at least see at least abstract, [0028]: path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel. The offset may a random number within a range. For instance, the offset may be a pseudo-random number 
calculating, by the processing device, a deviation offset based on the tolerance region;  (see at least abstract, [0028]: path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel. The offset may a random number within a range. For instance, the offset may be a pseudo-random number in the range [−12, +12], where the range represents the number of inches left (negative) or right (positive) of the center of the lane. This offset may be used to steer the vehicle and maintain a travel vector that is offset from the center of the lane by the offset value, [0029]-[0032]: In the model expressed in Equation 1, dyvehicle represents the lateral offset of a vehicle with respect to the center of the lane; ε represents the error value to introduce an offset from center; Additionally or alternatively, data from subsurface radar imaging may be used to detect worn road segments and select a position for smooth motion and reduced road wear. This road condition information may influence the value of ε.); 
calculating, by the processing device, a second position based on the first position and the deviation offset (see at least abstract, [0028]-[0032]: path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel; In the model expressed in Equation 1, dyvehicle represents the lateral offset of a vehicle with respect to the center of the lane; ε represents the error value to introduce an offset from center; Additionally or alternatively, data from subsurface radar imaging may be used to 
causing, by the processing device, to operate the autonomous vehicle to travel to the second position (see at least abstract, [0038]: autonomous vehicle controls the steering according to the path planning operation 202. Path planning (operation 202) may be performed periodically or regularly. For example, the vehicle may adjust its path every half mile to ensure that it is not helping to form ruts or overusing a portion of the road). 

As per claim(s) 9, Tatourian discloses calculating the first position with respect to a reference point of the autonomous vehicle (see at least abstract, [0011]: use of imaging techniques, such as a very high frequency (VHF) radar, may be used to determine road condition and alter the vehicle's path in response; other sensors may be used to adjust when there are multiple vehicles in close proximity—either in the same lane or in adjacent lanes, [0014], [0026]: The vehicle may monitor its current geolocation using a location based system (e.g., GPS), planned route, current direction of travel, and the like to identify portions of the travel path that are likely to be traversed. Monitoring may be used in a reactive mode in order for the vehicle to respond in substantially real time to road conditions sensed in the path of travel. Monitoring may also be used in a preemptive mode to determine from previously known information whether the vehicle is likely to encounter a certain type of road condition, claim 38); and 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7-8, 11-14, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Tatourian in view of US 20160313738 (“Kindo”).

As per claim(s) 2, 11, 19, Tatourian does disclose wherein determining the lane area on the road further comprises: receiving images of the road (see at least abstract, [0014]: a sensor array, which may include various forward, side, and rearward facing cameras, radar, LIDAR, ultrasonic, very high-frequency (VHF) radar, [0026]: Monitoring may be used in a reactive mode in order for the vehicle to respond in substantially real time to road conditions sensed in the path of travel. Monitoring may also be used in a preemptive mode to determine from previously known information whether the vehicle is likely to encounter a certain type of road condition).  
Tatourian does not explicitly disclose wherein determining the lane area on the road further comprises: the images comprising at least one lane marker that borders the lane area; 
However, Kindo teaches wherein determining the lane area on the road further comprises: 
receiving images of the road, the images comprising at least one lane marker that borders the lane area (see at least abstract, [0043]-[0047]: surrounding information recognition unit 12 recognizes the surrounding information of the vehicle V, based on the detection result of the external sensor 1 (for example, the imaging information of the camera, the obstacle information of the radar, the obstacle information of the LIDAR, and the like) and the like. The surrounding information, for example, includes the white line position or lane center position in the running lane relative to the vehicle V, the width of the running lane, the shape of the road (for example, the curvature of the running lane, the grade change on the road surface that is useful in the visibility estimation of the external sensor 1, the winding, and the like)); 
analyzing the images to determine the at least one lane marker in the images (see at least abstract, [0043]-[0047]: surrounding information recognition unit 12 recognizes the surrounding information of the vehicle V, based on the detection result of the external sensor 1 (for example, the imaging information of the camera, the obstacle information of the radar, the obstacle information of the LIDAR, and the like) and the like. The surrounding information, for example, includes the white line position or lane center position in the running lane relative to the vehicle V, the width of the running lane, the shape of the road (for example, the curvature of the running lane, the grade change on the road surface that is useful in the visibility estimation of the external sensor 1, the winding, and the like)); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tatourian by incorporating wherein determining the lane area on the road further comprises: the images comprising at least one lane marker that borders the lane area; analyzing the images to determine the at least one lane marker in the images; and determining the lane area based on the determined at least one lane marker as taught 

As per claim(s) 3, 12, 20, Tatourian does not explicitly disclose wherein calculating the first position within the lane area further comprises calculating the first position based on the at least one lane marker. 
However, Kindo teaches wherein calculating the first position within the lane area further comprises calculating the first position based on the at least one lane marker (see at least abstract, [0043]-[0047]: external sensor 1 (for example, the imaging information of the camera, the obstacle information of the radar, the obstacle information of the LIDAR, and the like) and the like; the system may enhance the accuracy of the position and direction of the vehicle V acquired by the GPS receiving unit 2 or the like, by the matching between the detection result of the external sensor 1 and the map information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tatourian by incorporating wherein calculating the first position within the lane area further comprises calculating the first position based on the at least one lane marker as taught by Kindo in order to provide a system that improves ride quality and considers safety degree of the vehicle (see at least Kindo [0006], [0063]).

As per claim(s) 4, 13, Tatourian does not explicitly disclose wherein the at least one lane marker comprises two lane markers that borders the lane area on opposite sides, and wherein the calculated first position is a center point between the two lane markers.

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tatourian by incorporating wherein the at least one lane marker comprises two lane markers that borders the lane area on opposite sides, and wherein the calculated first position is a center point between the two lane markers as taught by Kindo in order to provide a system that improves ride quality and considers safety degree of the vehicle (see at least Kindo [0006], [0063]).

As per claim(s) 5, 14, Tatourian discloses at least one of a safety rule or a passenger comfort rule (see at least abstract, [0024]: autonomous vehicle 104 may adjust the within-lane positioning in order to avoid coming too close to another vehicle. For example, a safe buffer of two feet may be maintained between the autonomous vehicle 104 and a vehicle travelling the same direction in an adjacent lane).  
Tatourian does not explicitly disclose wherein determining the tolerance region within the lane area comprises determining the tolerance region based on at least one of a safety rule or a passenger comfort rule, and wherein the tolerance region comprises the first position and is defined between the two lane markers. 
However, Kindo teaches wherein determining the tolerance region within the lane area comprises determining the tolerance region based on at least one of a safety rule or a passenger comfort rule (see at least abstract, [0063]-[0065]: running plan generation unit 14 may generate 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tatourian by incorporating wherein determining the tolerance region within the lane area comprises determining the tolerance region based on at least one of a safety rule or a passenger comfort rule, and wherein the tolerance region comprises the first position and is defined between the two lane markers as taught by Kindo in order to provide 

As per claim(s) 7, 16, Tatourian discloses wherein calculating the deviation offset based on the tolerance region comprises: 
generating a random value (see at least abstract, [0028]: path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel. The offset may a random number within a range. For instance, the offset may be a pseudo-random number in the range [−12, +12], where the range represents the number of inches left (negative) or right (positive) of the center of the lane. This offset may be used to steer the vehicle and maintain a travel vector that is offset from the center of the lane by the offset value, [0029]-[0032]: In the model expressed in Equation 1, dyvehicle represents the lateral offset of a vehicle with respect to the center of the lane; ε represents the error value to introduce an offset from center; Additionally or alternatively, data from subsurface radar imaging may be used to detect worn road segments and select a position for smooth motion and reduced road wear. This road condition information may influence the value of ε); and 
calculating the deviation offset as a function of the random value (see at least abstract, [0028]: path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel. The offset may a random number within a range. For instance, the offset may be a pseudo-random number in the range [−12, +12], where the range represents the number of inches left (negative) or right (positive) of the center of 

As per claim(s) 8, 17, Tatourian discloses wherein calculating the second position comprises adding the deviation offset to the first position (see at least abstract, [0028]: path planning may introduce a random offset from the center of the lane on which the vehicle is travelling. In general, an offset is determined that represents the distance away from the center of the lane that the vehicle will be steered to travel. The offset may a random number within a range. For instance, the offset may be a pseudo-random number in the range [−12, +12], where the range represents the number of inches left (negative) or right (positive) of the center of the lane. This offset may be used to steer the vehicle and maintain a travel vector that is offset from the center of the lane by the offset value, [0029]-[0032]: In the model expressed in Equation 1, dyvehicle represents the lateral offset of a vehicle with respect to the center of the lane; ε represents the error value to introduce an offset from center; Additionally or alternatively, data from subsurface radar imaging may be used to detect worn road segments and select a position for smooth motion and reduced road wear. This road condition information may influence the value of ε). 



As per claim(s) 6, 15, Tatourian discloses wherein the safety rule comprises a first minimum distance between the vehicle in the lane area and a second vehicle in a second lane area adjacent to the first lane area (see at least abstract, [0024]: autonomous vehicle 104 may adjust the within-lane positioning in order to avoid coming too close to another vehicle. For example, a safe buffer of two feet may be maintained between the autonomous vehicle 104 and a vehicle travelling the same direction in an adjacent lane).  
Tatourian does not explicitly disclose wherein the safety rule comprises a first minimum distance between a first vehicle in a first lane area and a second vehicle in a second lane area adjacent to the first lane area, and wherein the passenger comfort rule comprises a second minimum distance from the vehicle to each one of the two lane markers. 
However, Nagae teaches wherein the safety rule comprises a first minimum distance between a first vehicle in a first lane area and a second vehicle in a second lane area adjacent to the first lane area (see at least abstract, [0066]-[0069]: Fig. 4, [0082]: virtual boundary line extending the front-rear direction of the vehicle to be monitored is set at a position away by the distance Dt or the distance Dc from the lateral side of the vehicle to be monitored. In a case where the lane line is drawn on a road surface, the traveling lane of the vehicle 1 is specified based on the virtual boundary line, on a condition that the distance from the lateral side of the vehicle 1 to the virtual boundary line is shorter than the distance from the lateral side of the vehicle 1 to the lane line).

Ooka teaches wherein the passenger comfort rule comprises a second minimum distance from the vehicle to each one of the two lane markers (see at least abstract, [0064]: reducing the region width while applying a limit value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Tatourian by incorporating wherein the passenger comfort rule comprises a second minimum distance from the vehicle to each one of the two lane markers as taught by Ooka in order to enhance travel safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668